DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9 August 2022, with respect to the objections to claims 12, 13 and 15 have been fully considered and are persuasive.  The objections of 13 May 2022 has been withdrawn. 

Applicant's arguments with regards to the prior art rejection of the amended claim 1 have been fully considered but they are not persuasive. Applicant argues that Wagner in view of Hahn fails to teach a system in which “an extension of the end piece pushes the sensor pin into the sensor”. However, Wagner discloses a system in which an extension of the end piece pushes the extension rod on the door into a frame on the vehicle, and Hahn discloses a system in which a sensor pin is pushed into a sensor during a latching process of a door. Therefore, it would have been obvious to one of ordinary skill in the art to combine these references and achieve a system in which “an extension of the end piece pushes the sensor pin into the sensor”. Thus claim 1 remains rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 15 recites the limitations “the extension rod” and “the end piece”. There is conflicting antecedent basis for these limitations in the claims. Claim 1 recited “an extension rod” and “an end piece” as components of the primary latch mechanism, which is in conflict with the recited components of the secondary latch mechanism. “The extension rod” and “the secondary extension rod” of claims 13 and 15 are interpreted as referring to the two extension rods (2710, 2712 Figure 27) of the independent secondary latch mechanism of the instant specification. Appropriate clarification is required.

Claim 14 is rejected for its dependence on claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US-8087704-B2) in view of Hahn (US-20040119592-A1) in further view of Lawson (US-2511069-A).

With regards to claim 1, Wagner discloses a system, comprising: 
a door (1 Figure 8) installed within a vehicle (Col 3 Line 41), the door comprising: 
a latch mechanism (4b, 5b, 14b Figure 8, Col 3 Line 44) configured to latch or unlatch the door, wherein the latch mechanism is positionable in a latched position (4b, 5b extended, Figure 8), a neutral position (4b, 5b between their extended and retracted positions), and an unlatched position (4b, 5b retracted), wherein the latch mechanism comprises: 
a handle (6a Figure 1, Col 3 Lines 47-48); 
a rotatable plate (14b Figure 9) coupled to the handle, the rotatable plate configured to be rotated by the handle (Col 4 Para 2); 
an extension rod (comprising 4b, 11b Figure 8); 
a compression spring (9 Figure 5);
an end piece (18b Figure 9) connected (via the rotatable plate) to the extension rod (4b, 11b Figure 9).
Wagner does not disclose that the door further comprises a sensor pin and a sensor.
However, Hahn discloses a similar latch comprising a sensor pin (13 Figure 4) and a sensor (14 Figure 4), the sensor configured to determine whether the latch mechanism (7, 8 Figure 4) is latched based on a detection of the sensor pin (Paras 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sensor pin of Hahn to the extension rod (4b, 11b Figure 9) of Wagner and the sensor of Hahn to the frame (10 Figure 1) of Wagner. One would have been motivated to make this addition in order create a safety display for electronically indicating the status of the latch mechanism. 
Thus, Wagner in view of Hahn teaches that the rotatable plate is configured to convert a rotational movement of the handle to linearly move the extension rod causing the door to be latched or unlatched (Col 4 Para 2 – Wagner),
wherein the extension rod (4b, 11b Figure 5 – Wagner) passes through the compression spring, wherein the compression spring is configured to maintain the neutral position (4b, 5b between their extended and retracted positions) by accumulating energy when the latch mechanism is in an unlatched or latched state (“or” requires only that the compression spring accumulates energy when the latch is in at least one of the unlatched or latched states) and by returning that energy when the latch mechanism is reversed (The spring 9 accumulates energy at least during the unlatching process, holding the latch mechanism in the neutral position. The spring then returns that energy as the latch mechanism is reversed. [Col 3 Lines 62-64]),
wherein the rotatable plate (14b Figure 9) includes a curved channel (the mounting hole for roller bearing 13, Figure 9), wherein the extension rod (4b, 11b Figure 9) has a roller bearing (13 [bottom right], Figure 9), the roller bearing configured to travel  in the curved channel when the latch mechanism changes from one of the latched position (the roller bearing travels rotationally in the curved channel when the latch mechanism is moved from the latched position, Col 4 Para 1), the neutral position, and the unlatched position.
Wagner does not disclose that the rotatable plate (14b Figure 9) includes spring plungers.
However, Lawson discloses a device in which a spring plunger (43 Figure 4) is used to create indexed positions (46 Figure 4) for a rotatable plate (87 Figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of spring plungers to the rotatable plate and corresponding indexed positions to the adjacent end piece (18b Figure 9) of Wagner. One would have been motivated to make this addition in order to improve the ergonomics of the latch mechanism by creating stable, indexed positions of the rotatable plate.
Thus, Wagner in view of Hahn in further view of Lawson teaches a system wherein the end piece includes a slide bearing (17b Figure 10 – Wagner) and a roller (16b Figure 10), the roller positioned at a tip of the end piece (front tip of 18b, visible in Figure 10 / hidden in Figure 9), 
wherein the rotatable plate (14b Figure 9 – Wagner) is partially circular (Figure 9 shows that the end portions of 14b, adjacent to roller bearings 13, are partially circular),
wherein an extension (from the unlatched position to the latched position, Col 4 Para 2 – Wagner) of the end piece (18b Figure 9 – Wagner) pushes the sensor pin (13 Figure 4 – Hahn) into the sensor (14 Figure 4).

With regards to claim 2, Wagner in view of Hahn in further view of Lawson teaches the system of claim 1, wherein the door is an oven door (Col 1 Line 31 – Wagner).

With regards to claim 3, Wagner in view of Hahn in further view of Lawson teaches the system of claim 2, wherein the vehicle is an aircraft (Col 1 Line 31 – Wagner).  

With regards to claim 10, Wagner in view of Lawson in further view of Hahn teaches the system of claim 1, 
wherein the latch mechanism further comprises a second extension rod (5b, 12a Figure 9 – Wagner).

With regards to claim 11, Wagner in view of Hahn in further view of Lawson teaches the system of claim 1, 
wherein the door further comprises a manually operated secondary (Col 1 Line 42 – Wagner) latch mechanism (4a, 5a, 14a Figure 8) configured to latch or unlatch the door (Col 3 Line 44).

With regards to claim 12, Wagner in view of Hahn in further view of Lawson teaches the system of claim 11, 
wherein the secondary latch mechanism comprises a secondary latch button (6b Figure 1, Col 3 Line 50 – Wagner), a lever (14a Figure 8), a secondary extension rod (11a Figure 8), a slide bearing (17a Figure 10), and a secondary end piece (4a Figure 9).

With regards to claim 13, Wagner in view of Hahn in further view of Lawson teaches the system of claim 12, 
wherein the secondary latch mechanism (4a, 5a, 14a Figure 8 – Wagner) is configured to be manually operated by moving the secondary latch button (6b Figure 1, Col 3 Line 50), wherein movement of the secondary latch button is configured to be transferred by the lever (14a Figure 8) to the extension rod (12b Figure 9) and the secondary extension rod (11a Figure 8) by the lever swiveling around a rotation point (center of 15a, Figure 9) such that the secondary latch mechanism latches or unlatches (Col 4 Para 2).

With regards to claim 14, Wagner in view of Hahn in further view of Lawson teaches the system of claim 13.
Wagner does not disclose that the secondary latch mechanism includes a spring plunger.
However, Lawson discloses a device in which a spring plunger (43 Figure 4) is used to create indexed positions (46 Figure 4) for a rotatable lever (87 Figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring plunger to the lever (14a Figure 8) and corresponding indexed positions to the adjacent piece (18a Figure 9) of Wagner. One would have been motivated to make this addition in order to improve the ergonomics of the latch mechanism by creating stable, indexed positions of the lever.
Thus, Wagner in view of Hahn in further view of Lawson teaches that the secondary latch mechanism (4a, 5a, 14a Figure 8 – Wagner) further comprises a spring plunger (43 Figure 4 – Lawson) connected to the lever (14a Figure 8 – Wagner) and configured to maintain a state (such as the unlatched state, with 4a, 5a retracted) of the secondary latch mechanism.

With regards to claim 15, Wagner in view of Hahn in further view of Lawson teaches the system of claim 14, 
wherein the secondary extension rod (11a Figure 8 – Wagner) is configured to transfer rotational movement (Col 4 Para 2) of the lever (14a Figure 8) into a vertical movement (when the system is oriented as in Figure 1) of the secondary end piece (4a Figure 1),
wherein the extension rod (12b Figure 8) is configured to transfer rotational movement of the lever into the vertical movement of the end piece (5a Figure 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675